DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Figure 2 where a thinned wafer and a cross-sectional side view of the wafer with a curvature adjustment structure is illustrated. The curvature adjustment structure 4 is coupled to a semiconductor substrate 2 or semiconductor wafer and induces a desired curvature of the largest planar surface of the semiconductor substrate 2. In various implementations, the curvature may create a wide variety of shapes when viewed from the side of the semiconductor substrate. In the implementation illustrated in FIG. 2, the curvature forms an arc across the entire length of the wafer, forming a semicircle with a substantially constant cross section along the entire largest planar surface. The curvature adjustment structure 4 may be coupled on an edge, or alternatively around a perimeter, of the semiconductor substrate 2. As illustrated in the cross-sectional side views of the semiconductor substrate 2, the curvature adjustment structure 4 may be configured to alter a curvature of the semiconductor substrate 2, or a largest planar surface of the semiconductor substrate 2.

    PNG
    media_image1.png
    315
    677
    media_image1.png
    Greyscale

Species B: Embodiment of Figure 3 where the curvature adjustment structure 10 is configured to alter a curvature of the semiconductor substrate 8, or a largest planar surface of the semiconductor substrate 8 at the interior position. In various implementations, the semiconductor substrate 8 may be curved downwardly through tensile stress being applied to the substrate or upwardly through compressive stress being applied to the substrate 8. The structure of Species B is different than that of Species A.

    PNG
    media_image2.png
    377
    657
    media_image2.png
    Greyscale

Species C: Embodiment of Figure 4 where the curvature adjustment structure composed of three strips of material. The curvature adjustment structure 16 is coupled along three different points of a larges planar surface of a semiconductor substrate 14 or semiconductor wafer, as illustrated. The semiconductor substrate 14 may include a notch 20 (or one or more flats), as illustrated. In various implementations, the curvature adjustment structure 16 may not be coupled to or over the notch 20. Thus, the structure of Species C is different than that of Species A and B.

    PNG
    media_image3.png
    350
    613
    media_image3.png
    Greyscale

Species D: Embodiment of Figure 5 where the curvature adjustment structure with a wheel and spoke structure is demonstrated. The curvature adjustment structure 22 is coupled to a semiconductor substrate 20. As illustrated, the curvature adjustment structure 22 form a wheel and spoke structure on the semiconductor substrate 20 that has a central hub where the spokes meet. In other implementations, however, no central hub may be formed and the spokes may not actually touch each other, but instead an opening where no material is coupled may be used in various implementations. As illustrated, the wheel and spoke structure includes four spokes 24. In other implementations, two, three, or more spokes may be utilized. Thus, the structure of Species D is different than that of Species A, B and C.

    PNG
    media_image4.png
    345
    617
    media_image4.png
    Greyscale

Species E: Embodiment of Figure 6 where the curvature adjustment structure with two or more intersecting strips is demonstrated. The curvature adjustment structure 30 is coupled to the largest planar surface of a semiconductor substrate 28 or semiconductor wafer, as illustrated. As illustrated, the curvature adjustment structure 30 includes five intersecting strips 32 across the semiconductor substrate 28. Thus, the structure of Species E is different than that of Species A, B, C and D.

    PNG
    media_image5.png
    356
    617
    media_image5.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/18/2022